On Rehearing.
The fact that the verdict of the jury was in excess of the amount claimed is not ground for a new trial. The trial court should have treated the amount in excess of that claimed as surplusage, and rendered a judgment for $300, the amount claimed in the complaint, and the judgment will here be corrected, and, as corrected, will be affirmed. Wadsworth v. First National Bank, 124 Ala. 440, 27 So. 460; Jean v. Sandiford, 39 Ala. 317; Deas v. Garrett  Mason, 16 Ala. App. 572,80 So. 146.
Judgment corrected and affirmed, and application overruled.